Citation Nr: 0110882	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had unverified active duty in the Army from 
January 1978 to November 1988, when he was apparently 
received an other than honorable discharge under Chapter 14.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision issued by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim of 
entitlement to service connection for the residuals of a 
right knee injury.

In his May 2000 substantive appeal, the appellant requested a 
Travel Board hearing at the RO, iterating his request in 
writing the next month.  However, he subsequently indicated, 
in a written statement dated in July 2000, that he no longer 
wanted a Travel Board hearing.  Accordingly, his hearing 
request has effectively been withdrawn.  38 C.F.R. 
§ 20.702(e).


REMAND

Rating decisions issued in February and March 2000 determined 
that the appellant had not submitted a well-grounded claim of 
entitlement to service connection for the residuals of a 
right knee injury.  There has been a significant change in 
the law concerning well-grounded claims during the pendency 
of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The evidence of record does not contain a copy of the 
appellant's DD 214 and his service dates have not been 
verified.  The evidence of record does include a USARSO FORM 
18, dated in July 1988, that indicates that the Special 
Court-Martial Authority recommended that the appellant be 
discharged under Chapter 14 with an other than honorable 
discharge for a serious offense, namely drug abuse.

Review of the claims file does not indicate that any VA 
doctor ever reviewed the entire claims file or examined the 
appellant.  Therefore, no adequate or complete assessment of 
the nature and etiology of the appellant's claimed right knee 
disorder has ever been accomplished.

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated that the Board's task is to 
make findings based on evidence of record-not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  The 
considerations described above require a search for relevant 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appropriate 
entity and obtain verification of the 
appellant's periods of active duty with 
the United States Army, as well as the 
type discharge(s) received.

3.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his right knee 
not previously of record.  Upon receipt of 
such information, and, if necessary, duly 
executed authorization for the release of 
private medical information, the RO should 
request that all health care providers, 
whether private or VA, identified by the 
appellant furnish legible copies of all 
medical records compiled in conjunction 
with treatment of the appellant's right 
knee.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

4.  The RO should afford the appellant a 
VA medical examination of his right knee, 
with review of the claims file and 
examination of the appellant by an 
appropriate VA medical specialist, in 
order to determine whether it is as likely 
as not that any right knee disability of 
service origin currently exists.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is his 
responsibility to report for any examination(s) scheduled as 
a result of this remand and to cooperate in the development 
of the case, and that the consequences of failure to report 
for a VA examination without good cause may include denial of 
his claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


